Title: From John Adams to Samuel L. Knapp, 24 June 1822
From: Adams, John
To: Knapp, Samuel L.


				
					Dear Sir
					Montizillo 24 June 1822
				
				I thank you for the vol you sent me containing the trial of Lt Abbot. I am too blind to read it myself and have not yet found a friend of sufficient leisure to read it to me. It grieves me to the heart to see such publications & to read in the newspapers so many accounts of courts martial and courts of inquiry. However necessary they may be they can not fail to excite & perpetuate incurable contests & dissension amond the officers gentlemen of the navy and to diminish the confidence of the nation in the navy itself & to hurt the reputation of the navy in foreign countries. I am Sir with great esteem your obliged friend
				
					J. A
				
				
			